Case: 21-50765      Document: 00516379129         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 1, 2022
                                  No. 21-50765
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Leonard Caballero,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:21-CR-98-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Leonard Caballero has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Caballero has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50765     Document: 00516379129         Page: 2   Date Filed: 07/01/2022




                                  No. 21-50765


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2